                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                   ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     )            Civil No. 1:20-cv-00066-WGY
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


   PLAINTIFF’S REPLY IN SUPPORT OF HER OPPOSITION TO DEFENDANTS’
     REQUEST TO STRIKE OR, IN THE ALTERNATIVE, MOTION TO FILE A
                              SURREPLY


       In this case involving sexual harassment, discrimination, and retaliation in the federal

judiciary, defendants moved to postpone discovery, arguing that no discovery can take place

prior to a ruling on their motions to dismiss. See ECF No. 51. In her opposition to defendants’

motion, Plaintiff Jane Roe (“Roe”) asserted that discovery is both proper and ongoing at this

time. ECF No. 55. In reply, defendants requested that the Court “strike or disregard” portions of

Roe’s opposition brief because, they contend, her arguments were an improper attempt to file a

“surreply” to their motions to dismiss. ECF No. 57, at 1, 15–16. To ensure that these issues are

adequately briefed for the Court’s consideration, Roe opposed defendants’ request to strike or, in

the alternative, moved for leave to file a surreply. ECF No. 58. However, defendants maintain

that Roe’s arguments should be stricken and disregarded and that she should not be granted leave

to file a surreply. ECF No. 59.




                                                1

         Case 1:20-cv-00066-WGY Document 62 Filed 08/18/20 Page 1 of 4
       Defendants’ request to strike should be rejected as an improper attempt to prevent Roe

from presenting relevant arguments to the Court. Though defendants characterize their

discovery motion as presenting only the “narrow question” of “whether the Local Rules govern

the timing of discovery in this case,” id. at 1, their motion broadly requested a halt to all

discovery and relied on other grounds, such as qualified immunity. See ECF No. 51, at 3. Roe

was entitled to respond to defendants’ arguments by explaining, for example, that their qualified

immunity defenses and other arguments in favor of dismissal raised factual issues that could not

be resolved in their favor without discovery. Thus, Roe has not filed a “surreply” to defendants’

motions to dismiss, as defendants contend, but rather presented arguments directly responsive to

their motion to postpone discovery.

       Defendants also fail to mention that their consent motion for extension of time to file a

reply, ECF No. 50, was not granted, and, therefore, their replies in support of their motions to

dismiss, ECF Nos. 52, 53, 54, were not timely under the Local Rules. See LCvR 7.1(e) (“A

reply to the response to a motion, if any, must be filed within seven (7) days of the date on which

the response is served.”). It would be unfair to strike Roe’s arguments based on defendants’

characterization of her opposition response as a “surreply,” while also accepting their untimely

replies. At a minimum, if Roe’s opposition arguments are treated as a “surreply” and stricken on

that basis, then defendants’ untimely reply briefs in support of their motions to dismiss should

also be stricken or disregarded, pursuant to the Local Rules.

         This the 18th day of August, 2020.

                                                               Respectfully Submitted,

                                                               /s/ Cooper Strickland
                                                               Cooper Strickland
                                                               N.C. Bar No. 43242
                                                               P.O. Box 92

                                                  2

         Case 1:20-cv-00066-WGY Document 62 Filed 08/18/20 Page 2 of 4
                                       Lynn, NC 28750
                                       Tel. (828) 817-3703
                                       cooper.strickland@gmail.com

                                       Counsel for Plaintiff




                             3

Case 1:20-cv-00066-WGY Document 62 Filed 08/18/20 Page 3 of 4
                                 CERTIFICATE OF SERVICE
I hereby certify that on the 18th day of August, 2020, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:

       Gill P. Beck at Gill.Beck@usdoj.gov

       Joshua M. Kolsky at Joshua.kolsky@usdoj.gov

       Shannon Sumerall Spainhour at mss@dhwlegal.com



                                                              /s/ Cooper Strickland
                                                              Cooper Strickland
                                                              N.C. Bar No. 43242
                                                              P.O. Box 92
                                                              Lynn, NC 28750
                                                              Tel. (828) 817-3703
                                                              cooper.strickland@gmail.com




                                                 4

         Case 1:20-cv-00066-WGY Document 62 Filed 08/18/20 Page 4 of 4
